—Order, Supreme Court, Bronx County (Anita Florio, J.), entered May 10, 1993, which insofar as appealed from, denied defendants’ motion for summary judgment, unanimously affirmed, without costs.
The measured limitations of motion of approximately 60 degrees of rotation in the cervical and lumbosacral spine areas described in the medical reports of plaintiffs treating physicians are sufficient to raise an issue of fact whether, as a result of the accident, plaintiff sustained a non-permanent injury or impairment within the meaning of Insurance Law § 5102 (d) (see, Baker v Catania, 151 AD2d 629, citing Swenning v Wankel, 140 AD2d 428, citing Lopez v Senatore, 65 NY2d 1017). Concur — Sullivan, J. P., Kupferman, Asch, Williams and Tom, JJ.